 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDMagna VisualandIreneVanDeVen.Case 14-CA-7634September 3, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY. AND PENELLOchoice of a supervisor.The case was tried in St. Louis, Missouri, on January17-18, 1974. General Counsel and the Respondent havefiled briefs.Upon the entire record of the case, including my observa-tion of the witnesses and consideration of the briefs, I makethe following:FINDINGS OF FACTOn May 20, 1974, Administrative Law Judge Her-zelH. E. Plaine issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The, Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Magna Visual, St. Louis, Missouri, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.1We herebydenyRespondent's request for oral argument,as the record,including the briefs, adequatelypresents the issues and the positions of theparties.DECISIONHERZELH. E. PLAINE, Administrative Law Judge: Thequestion presented is whether Respondent, a manufacturerof magnetic plastic and magnetic plastic products, violatedSection 8(a)(l) of the National Labor Relations Act (theAct), (1) by discharging seven employees who engaged in awork stoppage on October 22, 1973, to protest, and obtaina meeting with top management for improvement of, work-ing conditions; and (2) by an alleged threat to close theplant if employees formed a union and creation of impres-sionRespondent was spying on employee union activities.The complaint was filed November 29, 1973, on a chargeby one of the discharged employees filed October 24, 1973,amended November 29, 1973.Respondent's answer was a general denial. At trial, whileconceding the discharge of the seven employees, Respon-dent contended that their work stoppage was not protectedactivity, claiming that it related to employee interest in the1.JURISDICTIONRespondent is a corporation authorized to do businessunder the laws of Missouri, with its principal office andplant in St. Louis, where it is engaged in manufacture andnonretail sale and distribution of magnetic plastic and mag-netic plastic products.In the calendaryear1972, a representative period, Re-spondent purchased and received at the St. Louis plantgoods and materials valued in excess of $50,000, delivereddirectly from points outside Missouri.Respondent is, as the parties admit, engaged in commercewithin the meaning of Section 2(2),(6), and (7) of the Act.11.THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsAccording to its vice president for sales, Eugene Redding-ton, Respondent manufactures, molds, and extrudes mag-netic plastic in several lines of products, such as material forvehicle signs, novelty items like magnetic noteholders, andcontrol boards for a chart system.The production involves several processes, including ma-chining,molding, assembly, alphabetizing (the so-calledfonts department, where letters and numbers are groupedon cards, covered with plastic, and placed on magneticboards), painting, inspection, and packing, performed byabout 50 employees operating in a large single-room pro-duction area (testimony of employees VanDeVen, Fedder-sen, and others).Respondent operates two shifts, the day shift starting (formost of the shift) at 7 a.m., the night shift starting at 3:30p.m. In the case of the molding department employees andseveral others, the employees start an hour earlier at 6 a.m.for the day shift and at 2:30 p.m. for the night shift, accord-ing to Plant Manager Davis.Respondent's officers were Robert L. Singer, president;Phil Cady, executive vice president and secretary-treasurer;and Eugene C. Reddington, vice president for sales.The plant manager, in charge of plant and personnel,according to Vice President Cady, was Robert Davis. Cadysaid that Vice President Reddington had no operating au-thority in the plant, but the testimony of Plant ManagerDavisandofReddingtonhimself indicated thatReddington's duties required that he spend time in the shopand that he exercised certain plant operation responsibility,dealing particularly with lead people in the various depart-ments and giving directions on such matters as priorities oforders, paint colors, and quality control suggestions. Signifi-cantly, Reddington (along with Cady and Davis) took part MAGNA VISUAL163in the management decision to discharge the employees whoengaged in the work stoppage of October 22, 1973.Under Plant Manager Davis was General Foreman Ron-ald (Bill) Chronister, until he quit his job on October 19,1973. Chronister was supervisor of the day shift operationand was also the superior of the night shift foreman J.Kenneth (Kenny) Sims, at such times as Chronister waspresent on the night shift or when Sims hours overlappedinto the day shift.The various departments were in the immediate charge of"lead persons." Whether or not they enjoyed or exercisedsupervisory authority outside their departments was not ex-plored on this record (nor was it necessary to the decision),but the apparent claim of such authority over shop employ-ees outside her department by one of the lead persons,Wanda Roderick, of the inspection and quality control de-partment, without management publication or other noticeto employees, became a matter of chagrin to ForemanChronister. Chronister testified that in the control of qualityin the paint shop, which he supervised, Mrs. Roderick wassupposed to work with him but instead took over and didthings her way. According to Chronister (and several of theemployee witnesses), Ms. Roderick was Plant Manager Da-vis' girl friend, and when a conflict in authority arose, Davisinstructed Foreman Chronister to back her up. In his testi-mony, Plant Manager Davis conceded that when ForemanChronister and lead person Roderick had come to him overa division of management of the paint shop, he had con-cluded there was no need for Roderick to go through Fore-man Chronister.)B. Attempted Union OrganizationRespondent's employeesare not andhave not been repre-sented by a union. However, there were two attempts toorganize the plant employees, both of which proved unsuc-cessful.Foreman Chronister testified that in November 1972,union representatives began a handbilling campaign. Aboutthe same time, said Chronister, Respondent had a slow-down in work and laid off 11 employees, and nothing fur-thermaterializedwith the union campaign. Chronistertestified that he participated in effecting the layoff.InMarch 1973, according to employee VanDeVen, shesought to interest the union(AlliedPainters)in organizingagain and brought in union authorization cards for the em-ployees to sign. Employee VanDeVen recruited an in-plantcommittee, comprising herself and employees Patricia (Pat)Feddersen, Linda Petit, and Rose Cottoner, to obtain em-ployee card signatures for the union. Sometime later, afterharrassment of the employee organizers began,said em-ployees VanDeVen and Feddersen, the union notified Re-spondent by letter that the four employees constituted anin-plant committee for union organization. According to1Foreman Chronister testified that being overruled by lead person Roder-ick was one of the causes for his resigning.Among employees caught up inthis clash of supervisory authority was employee Irene VanDeVen of thepaint shop who testified that in connection with a spat over rejection of someof her work in February 1973, she incurred a disciplinary layoff for a week,later changed to a week's vacation with pay.employees VanDeVen, Feddersen, and Susan Nessel theemployee organizers and sympathizers were the object ofverbal abuse and harrassment regarding their union objec-tive, particularly by lead person Wanda Roderick.Foreman Chronister testified that Respondent was op-posed to a union in the shop, that he agreed with thatposition, and that he, Plant Manager Davis, and Ms. Roder-ick talked about and worked closely on the matter of keep-ing the union out. Chronister corroborated testimony of thefemale employee witnesses that Ms. Roderick clashed withthe women employees over the union.Foreman Chronister testified, as did employee Fedder-sen, that Plant Manager Davis hired in as employees (orpart-time employees, according to Feddersen) friends whowould not sign union authorization cards and deprived theunion of any prospect of a favorable vote in an election? Inany event, after petitioning for an election on May 25, 1973(Case 14-RC-7370), the union voluntarily withdrew the pe-tition on June 18, 1973.C. Plant Working Conditions and Employee ComplaintsSeven of Respondent's employees, including two whowere still working at the time of trial and were called byRespondent to testify on other matters, provided evidenceof employee dissatisfaction with adverse working condi-tions and of complaints thereon, in some instances long-standing and repeated, that had gone without redress.Employees Susan Nessel, Irene VanDeVen, Patricia Fed-dersen, Tom Stahl, and Nancy Henderson testified to thepaint spray or overspray and fumes that emanated from thepaint department and affected employees not only of thatdepartment but of other departments in the productionarea.Employees Nessel and Stahl, who worked directly atpaint spraying, testified that the spray booth hada waterfallwith a fan on top which was supposed to pull the paint ladenvapor back and be washed down into a tank, but it did notwork that way; instead part of the overspray and fumeswere ejected into the work area. Employee Nessel testifiedto difficulty in working and breathing in the overspray withand without a face mask, and to discoloration of her hairon head and arms. Employee VanDeVen, who worked atroller coating 10 to 12 feet away from the spraying,testifiedshe was obliged to breathe the spray fumes and got it in herhair because the exhaust fan was not working properly todraw the overspray out of the air. She notedan occasionwhen President Singer and Vice President Reddington cameinto the shop and observed, vocally, how do you stand thesmell of the paint, but walked out without more. EmployeeHenderson, who worked as a paint sprayer on the night shiftat the time of the October 22, 1973, work stoppage (but didnot join the strikers and was still employed at time of trial),also testified to the paint overspray on her shift.Employees Nessel, VanDeVen, and Feddersen testifiedto bringing complaints concerning the paint overspray andfumesto Foreman Chronister and Plant Manager Davis, to2Foreman Chronistertestified that in thecase of one ofthese part-timeemployees,Richard Patton,who took a job elsewhere,Chronister had in-structions to ring Patton in on timecards,as though working,to keep himeligible for voting in an election;and that he, Chronister,Night ForemanSims, and sometimes Plant ManagerDavis rangPatton in as working. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDno avail.Employees Stahl,Henderson,and Elizabeth Rigo-ni (an expediter still employed)confirmed the complaintsmade by Nessel and others.Foreman Chronister acknowl-edged that there had been many complaints and testifiedthat the paint booth needed more regular cleaning forwhich,he said,he did nothaveadequate help. ManagerDavis,on the one hand,denied that there were complaints,or enough to report to President Singer or Vice PresidentCady (noting thatVicePresident Reddington was aware ofshop conditions from being in and out of the shop);but, onthe other hand,claimed doing what he could about thecomplaints,such as providing masks,though explaining tothe employees,he said,that while the plant air unit changedthe air there would still be fumes in the plant.Both employ-ees Nessel and VanDeVen testified to renewing their com-plaints about the paint fumes in the week prior to the workstoppage.According to employees VanDeVen,Feddersen, andNessel,Manager Davis had made clear to them on separateoccasions that they could not take their complaints beyondhim, and when Nessel on one occasion nevertheless at-tempted to complain to Vice President Reddington (whowould not listen to her,she said) Manager Davis "chewed"her out for attempting to go above him.Employees Juil Bailey(of the molding department),Stahl,Feddersen,and Nessel testified to oil and grease onthe plant floor,particularly in the molding department leak-ing from molding machines;and employees VanDeVen andFeddersen testified to paint thinner on the floor and to theunprotected pouring of the inflammable paint thinner fromlarge to small containers in areas where employees passedwith lighted cigarettes.Employee VanDeVen slipped andfell on paint thinner on the floor and received medical treat-ment, which Plant Manager Davis acknowledged he or-dered.Employee Bailey also testified to grinder dust blownabout by a plant fan.Employees Nessel,VanDeVen,Feddersen,Stahl,Bailey,and Henderson variously described stacks of paint buckets,and boxes,barrels,and drying racks for spray painted partscluttering the plant aisles,like an obstacle course,said Stahl,and creating a fire hazard,said Feddersen. Feddersen notedthat time was taken to clean up the aisles, on managementdirections,only when fire inspectors and insurance menwere due;and thereafter the clutter was allowed to reap-pear.Feddersen and VanDeVen testified to complaintsabout the clutter to Foreman Chronister and to Plant Man-ager Davis(through Chronister and directly),and VanDe-Ven additionally complained,apparently fruitlessly, of thework time lost in obtaining needed paints and materialsfrom the disordered stacks.PlantManager Davis deniedthat there ever were such conditions in the plant aisles or onthe plant floors,or that there were employee complaintsabout such,and added that whenever oil got on the floorssawdust was put down and the area was cleaned up.Employee Feddersen,who at the time of the work stop-page was working in the fonts department,testified that sheand others used a so-called skin packing machine which, ifin order,would work automatically,but being faulty had tobe manipulated by hand requiring the application of consid-erable force.According to employee Feddersen,Plant Man-ager Davis was directly aware of the problem with themachine and had seen how she and other employees had tooperate the machine manually and, though fixing had beentried unsuccessfully several times,made no attempt to ob-tain its replacement.Feddersen testified(contrary to Davis)that on October 19,1973 (her last working day),she and thedepartment lead person,Flo Sutton,complained again toManager Davis that the machine was "killing"them. Davishad an employee work on it with a ratchet,according toFeddersen,but it was not fixed,and Feddersen again noti-fied Sutton.Employees Nessel and Feddersen claimed that Respon-dent discriminated against womenin pay andin work as-signments.Employee Nessel testified that she was doing thesame spray painting work as employee Tom Stahl for $1 perhour less pay,and was preparing to protest this individuallyto Plant Manager Davis on the morning of October 22,1973, when she became aware of the group protest organiz-ing over the range of working conditions and decided to joinin that.Employee Feddersen testified that she had come toRespondent's employment as an experienced molding ma-chine operator able to run any machines Respondent had,but was the only woman machine operator and was gradu-ally cut off from machine operation because she was awoman,she said,and assigned to less remunerative work.She agreed to the cut in pay(from $2.50 to$2.21 per hour),said employee Feddersen, because she needed the job tosupport her children and self.Lastly,a number of the employees were concerned abouttheir immediate supervisor and the ability to maintainthrough immediate supervision some channel of communi-cation for redress of grievances.As discussed under headingA and footnote1, supra,a conflict of authority and resultingconfusion for employees had been developing betweenForeman Bill Chronister,the designated immediate supervi-sor of the shop,and lead person Wanda Roderick (of qual-ity controland inspection)who, by reasonof her allegedintimate relationship with the Plant Manager Davis and hisbacking of her, was increasingly viewed as having become,a"background supervisor,"asemployeeVanDeVenphrased it,capable of overriding Chronister's orders. Em-ployee Nessel also testified to being given change orders bylead person Roderick without having been told Roderickwas the foreman in charge.Employee Feddersen testifiedthat Foreman Chronister had tried to help the employeeswith Plant Manager Davis in regard to their complaintsabout working conditions, and that among themselves theemployees expressed concern that they would not receivesimilar consideration or help if Wanda Roderick becametheir supervisor,particularly because of her previous openhostility toward those employees(such as Feddersen, Van-DeVen, Petit,Nessel, see headingB, supra)who had es-poused union organization of the shop earlier in the year.The latent concern over the status of their immediatesupervisor surfaced on October19, 1973,when the employ-ees learned that ForemanChronisterhad resigned his postthat day.D. The Work StoppageOn the nightof October 19, 1973, a Friday, seven employ-ees including two lead persons, at the invitation of one of MAGNA VISUAL165them, Flo Sutton, gathered at Porta's Tavern, not far fromthe plant, for a discussion .3 Foreman Chronister, who hadresigned that day, was at the tavern that night as was hiscustom every Friday night. According to Chronister (cor-roborated by employee Henderson, who was Respondent'switness), he did not sit with the employee group or take partin their meeting other than to answer the question why hequit, and to make clear that he had no desire to return.Employee Patricia Feddersen testified that the immediatetopic of the group discussion was Foreman Chronister'sleaving and the feeling that they were losing a good foremanwho tried to help by bringing their problems and the condi-tions at the plant to the attention of Plant Manager Davis.The working conditions were reviewed, including the paintoverspray and fumes, obstructions in the aisles, excess oil onthe floor, the inoperative skin packing machine, pouring ofthe inflammable paint thinner in dangerous places, and dis-crimination in pay against women; and there was specula-tion on whether the employees and their problems would geta "fair shake" if Wanda Roderick succeeded Bill Chronisteras shop foreman. There was apparent pessimism on thisscore, in view of Roderick's past performances includingharassment of pro-union employees, and the prevalent be-lief that she had a personal hold on Plant Manager Davisas his girl friend.Accordingly there was general agreement, said employeeFeddersen, that the employees had to get their problems tothe attention of Respondent'smanagementhigher thanPlant Manager Davis, that talking to Davis was not enough.There was some discussion of whether to accomplish thepurpose by trying again to bring a union into the shop, butthis was laid aside, according to employees Feddersen andHenderson because, as Feddersen said, she had beenwarned by Plant Manager Davis on several occasions be-fore, in the last unsuccessful union campaign, that VicePresident Cady would close the plant if the employees per-sisted in bringing in a union.It was decided, said employee Feddersen, that a group ofthe employees would wait to go to work Monday morning(October 22) until the group could talk to Vice PresidentsCady and Reddington, on the possibility that if a wholegroup stayed outside the plant there was a good chance thatthe two company officers would listen to what the employ-ees had to say. (President Singer was not included becausethere was information that he was out of town.)On Monday morning, October 22, employee Feddersenarrived outside the plant about 5:30 a.m., her regular timefor the 6 a.m. start. Employee Cassady, who had also beenat the October 19 meeting at Porta's Tavern, arrived at thesame time, as did other employees who had not been aware3The seven employees were lead persons Flo Sutton and Irene Edwards;employees Patricia Feddersen and Nancy Henderson,who testified concern-ing the meeting;employee Gordon Cassady, who with Feddersen partici-pated in the work stoppage the following Monday, October 22, andemployees John Bailey and Al Eugene.The latter two, after leaving thetavern that night, reported to the plant and apparently were discharged orsuspended allegedly for being drunk or creating a disturbance.John Baileyand AlEugene were therefore no longer employees or were suspended em-ployees on October 22, did not participate in the work stoppage, and are notinvolved in this case.Likewise,a former employee,Mobbs, who had preced-ed them to the plant that night to settle a grudge over a personal matter withnight foreman Sims,was not involved in this case.of that meeting. Employees Feddersen and Cassady ex-plained to them, and to others who came by and asked whatwas goingon, that they (Feddersen and Cassady) weregoing to wait outside the building for Vice Presidents Cadyand Reddington to see if the employees couldget a hearingfrom the company officers on plant problems. The otherswere invited to join. Employee VanDeVen said she hadcomplaints that had not been listened to and would waitwith the others to speak tothe management on these mat-ters.Employee Nessel said she would join the group withher grievances. Employees Stahl and JuilBailey, along withemployee Cassady, after discussing some of the problems,checked into the plant and then came back outside to jointhe protestors. Employee Bailey, a relatively new employeewho worked on a molding machine, testified that he hadwanted something done about the grinder dust that blewabout and into his face but had been reluctant to complainby himself and so decided to join the group. EmployeeLinda Petit, who workedin the magnetizingand packingdepartment, was the seventh employee who joined thegroup outside.The waiting group of employees stood on aparking areaof the next door neighbor's plant (Midwest Pools)adjacenttoRespondent's parkingarea.They were visible toRespondent's employees who came to work through eitherparking area or through one of two employee entrances intothe plant building that faced the two parkingareas, and theywere visible from that employee entrance and from plantand office windows facing the parkingareas(see ExhibitGC-2). The group was at a considerable distance from theplant entrance facing them, and the combined testimony ofall of the witnesses, on both sides of the case, was clear thatthere was no attempt to block or persuade employees fromgoing to work. Employees who came by the group usuallyasked what was wrong and, when told that the group wasstaying out to obtain a meeting with management to voicecomplaints, either proceeded into work or, in the case ofthose already identified above, joined the group.A few of the employees who did not join the protesters(employees Bradshaw, Williams, Rigoni) came away withthe impression, and so testified, that the complaint of theprotesters was not wanting to work for Wanda Roderickand opposition to her becoming supervisor.Employees Feddersen, VanDeVen, and Stahl testifiedthat the possibility of having to work for lead person WandaRoderick, if she were to be appointed supervisor in place ofthe departed Forman Chronister, was a problem, but eachfurther testified that Roderick was not the only problem orthe only problem they discussed.Employee VanDeVen pointed out that, as they talked,each of theseven waitingemployees had complaints aboutphysical working conditions that were largely similar, and,without dwelling on them, mentioned them to each other asa reminder of things to be discussed with Vice PresidentsCady and Reddington.Employee Stahl said the group discussed Wanda Roder-ick, the racks and boxes and other obstacles in the plantfloor aisles, oil and grease on the plant floor, the paintoverspray and fumes, and other working conditions theywanted corrected. In the case of Wanda Rodericks, saidStahl, the group felt it wanted to inquire if she was to be 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDappointed supervisor but had not as yet reached any deci-sion to try to dissuade Vice President Cady from appointingher. It was as a result of this group discussion early thatmorning,said Stahl,that the decision was made by the sevenemployees not to go in to work until they could get anaudience with the company officers.Employee Nessel testified that she had been preparingindividually to talk to Plant Manager Davis, or to someoneover him if she could,about her grievances,particularly theinequality in pay and the paint overspray that had beenespecially bad in the previous week;but, on talking to theother employees on the morning of October 22, concludedthat as a group they mostly had the same complaints, in-cluding the two that most distressed her and such others asgrease on the plant floor and the unprotected pouring offlammable paint thinner.She therefore joined the group, shesaid, in the belief that as a group they would do better if theypresented their grievances together.Employee Nessel saidshe was not upset on hearingof the loss of Chronister asboss or the possibility that Roderick might succeed him.However, she was concerned with, and wanted to be heardon, Roderick's current usurpation of supervisory authorityand the confusion Nessel claimed it caused in her part of theshop.One of the employees who talked with the waiting groupof employees on his way into the plant was expediter JamesWilliams.Williams telephoned Plant Manager Davis athome about 6 a.m., according to Davis,telling him to getto the plant,that employees were standing outside, but hedidn't know why. Someone also called the police, and fourpatrol cars appeared and stationed themselves three on thestreet about the plant and one directly behind the group ofemployees on the Northwest Pools parking area. EmployeeFeddersen inquired of one of the police, who informed herthere was nothing wrong if the employees didn't stop any-one from entering the plant. The police sat and observedthem until the employees left later in the morning.PlantManager Davis got to the plant after 7 a.m. butwent directly to his office. From his office window, he said,he observed six or eight people standing outside whom herecognized as employees but he made no effort to go outand talk to them or to send word to them. He went downto the production room and observed that several machineswere not operating.One of the nonworking employee group, Linda Petit, hadcome into the building to use the restroom facilities. Sheencountered Plant Manager Davis and they talked. Em-ployee Petit came outside again and reported to her col-leagues(as employees Stahl, Feddersen,and others of thegroup testified),that she told Davis the employees wantedto talk to someone about working conditions,and that hereplied he didn't want to talk to anyone and the employeesoutside should go home before Vice President Cady arrivedor Cady would fire them on the spot. Davis admitted thathe had the conversation with employee Petit but said thatshe only asked what was going on, and he replied he didn'tknow.On cross-examination Davis admitted making thethreat to employee Petit that the employees would be firedifVicePresidentCady foundthem outside,which suggests,along with other discrediting factors relating to Davis' testi-mony,infra,that his version of the conversation was notcredible.The employee group outside the plant discussed the mes-sage brought by employee Petit from Plant Manager Davis,according to employee Feddersen and others,and as a re-sult Feddersen went into the plant and talked with Davis.Employees VanDeVen and Stahl noted that by then em-ployee Feddersen had become, by acquiesence and withoutformal appointment, spokesman for the group.Taking up the message employee Petit had brought backto the nonworking employees, employee Feddersen askedPlant Manager Davis why the employees had to go home.Davis replied, according to Feddersen, that the employeeswould be fired on the spot if Cady saw them. Feddersen saidthe employees wanted to talk to Cady about Bill Chronisterquitting and about working conditions in the plant. Davisanswered, you know my door is open anytime you want todiscuss anything. Feddersen replied, we want to talk to thehigherups.PlantManager Davis then said, according to employeeFeddersen, that he had heard the employees had been atPorta's Tavern discussing the forming of a union. Fedder-sen denied it. Davis continued, if the employees try to forma union again, Cady will close the plant. Feddersen an-swered, we know that and that was why we decided to comein asa body to talk. Davis said, go home, if you're here whenCady comes in you'll be fired on the spot.Employee Feddersen then asked Plant Manager Davisagain if the employees could talk to Cady. According toFeddersen, Davis replied, go home, I'll see what I can ar-range. Feddersen asked, could the employees clock in andwork and wait for Cady. Davis answered no, said Fedder-sen, you have to go home. Feddersen said. OK and walkedoutside to her waiting colleagues to whom she repeated herconversation with Davis (testimony Feddersen, VanDeVen,Stahl,Nessel).In his testimony, Plant Manager Davis said that the con-versation with employee Feddersen consisted of her saying,she wanted to have a meeting to know who is going to beboss, and his reply, I am, as usual; and that nothing else wassaid by employee Feddersen, and particularly that nothingwas said about the employees wanting to see Vice PresidentsCady or Reddington and that nothing was said about plantworking conditions. Davis added that he told employeeFeddersen to get to work or go home, when Phil Cady getshere your checks will be written out and you will be fired.Davis denied, however, saying anything to Feddersen aboutbeing aware of the employees holding a meeting for organiz-ing a union or that Cady would close the plant if a unioncame in.Ido not credit Plant Manager Davis' account over em-ployee Feddersen's account of their meeting and what wassaid between them, and note, among other contradictions ofDavis' account, that although Davis maintained he had re-ceived no request for a meeting of the employees with VicePresident Cady, Cady testified(infra)that he knew, fromDavis' telling him, that the employees wanted a meetingwith him.At about 7:45 a.m. the same morning (Monday, October22), Vice President Reddington came into the parking areato go into the plant. Employee Feddersen had already re-turned from her meeting with Plant Manager Davis to the MAGNA VISUAL167group of employees waiting outside, close to the plant park-ing area. In full sight of the other employees, employeeFeddersen approached Reddington but he refused to talkwith her. According to Reddington, employee Feddersen,accompanied by employee Petit, asked if the employeescould have a meeting with him. He replied, he said, that hehad nothing to do with their end of thebusiness, that he wasin sales,and that he was not the man to see. Reddingtonthen walked into the building and talked with Plant Manag-er Davis.Following the rebuff by Vice President Reddington, thegroup of nonworking employees caucused once more and,as employees VanDeVen, Stahl, and Feddersen testified,decided that since Vice President Reddington wouldn't talkwith them and Vice President Cady would fire them if stillthere when he arrived, they had better follow Plant ManagerDavis'instructionsand go home. At a little after8 a.m. thenonworking employees left the plant area and went to theirhomes.E. The DischargesVice President Cady testified that he arrived at the plantat 8:45 a.m., the morning of October 22, after the group ofseven nonworking employees had departed. Plant ManagerDavis reported the morning's events, and in a meeting ofVice Presidents Cady and Reddington and Plant ManagerDavis it was concluded that the seven employees had en-gaged in an unauthorized work stoppage and had elected togo home rather than work, and they were therefore dis-charged. Cady said the final decision to discharge was his,on recommendation of the others, and both Reddingtonand Davis testified that they concurred in the decision. Theannouncement of the decision came later in the afternoonfor some and on the following morning for others of theemployees.In connection with deciding to discharge the seven em-ployees, Vice President Cady initially testified that he wasnot told that the group of employees had wanted to meetand talk with him. On cross-examination, Cady changed histestimony to say, he knew, because he had been told byPlantManager Davis, that the group of seven employeeshad wanted a meeting with him but that he, Cady, did notknow what they wanted or what their complaints were.Though professing to be concerned about any employee'scomplaint, Cady conceded that he never met with or at-tempted to meet with the seven employees and that he madeno attempt to find out why they wanteda meetingwith him.This was Plant Manager Davis' responsibility, said Cady, todeal with complaints and set up the meeting, adding that theemployees had not afforded Davis the opportunity to set upa meeting.Several hours later, not knowing of the discharge deci-sion, employee Feddersen telephoned Plant Manager Davisand asked if he had set up the meeting of the employees withCady(as promised Feddersen by Davis earlier in the morn-ing). Davis said, no, because all seven of the employees havebeenfired. Notification that they were fired was given to theother six employees either by telephone that day or in per-son the next day when those not notified reported for work,according to Davis and the employees. Davis testified thathe told the discharged employees he was marking their pa-pers "layoff" to enable them to collect unemployment com-pensation, but made clear that the action was discharge.None of the seven employees has been reinstated or re-called.F. Section 8(a)(1) FindingsProtected Concerted ActivityRespondent's discharge of the seven employees, who en-gaged in the brief work stoppage on October 22, 1973, as ameans to obtain a meeting with, and the attention of,Respondent's officers on correcting unsafe and unhealthfulworking conditions and related grievances, was a violationof Section 8(a)(1) of the Act.Employees have a legitimate interest in acting concerted-ly to make known their views to management without beingdischarged for that interest,N. L. R. B. v. Phoenix Mutual LifeInsurance Company,167 F.2d 983, 988 (C.A. 7, 1948), cert.denied 335 U.S. 845. The cohesiveness of concerted activityneed be no more than the suggestion of group action, andthe existence of a group need not be communicated to man-agement,Hugh H. Wilson Corporation v. N.L.R.B.,414 F.2d1345, 1349 (C.A. 3, 1969), cert. denied 397 U.S. 935. Evenif the employees involved did not formally choose a spokes-man or go together to see management, that fact would notnegative concert of action, it being sufficient that the em-ployees involved considered that they had a grievance,ibid,and seeN.L.R.B. v. Guernsey-Muskingum Electric Coopera-tive, Inc.,285 F.2d 8, 12 (C.A. 6, 1960).The merit or lack of merit of the grievance does not affectthe protection afforded by Section 7 of the employee's rightto utter it as a matter of concerted activity with other em-ployees for mutual aid,N.L.R.B. v. The Halsey W. TaylorCo., 342 F.2d 406, 408 (C.A. 6, 1965). Nor does thereason-ableness of the method of protest adopted determine thelegality of the concerted activity,N.L.R.B. v.WashingtonAluminum Co.,370 U.S. 9, 16-17 (1962);N.L.R.B. v. SoloCup Company,237 F.2d 521, 526 (C.A. 8, 1956);PlastiliteCorp.,153 NLRB 180, 183-185 (1965), affd. in pertinentpart 375 F.2d 343, 349-350 (C.A. 8, 1967).4 Hence, a workstoppage, walkout, or strike by a group of nonrepresentedemployees to protest unsuitable working conditions is pro-tected concerted activity, without regard to the time of theday it occurs or the inconvenience it may cause,ibid.,andseeFirstNational Bank of Omaha v. N.L.R.B., supra,andeven though the work stoppage occurred without advancenotice to, or without a prior demand upon, the employer,Polytech, Incorporated195NLRB 695, 696 (1972). If the4 Contrary toRespondent's assertionin its brief,the Boardwith the approv-al of the EightCircuit,as citedin the text above,has declined to follow theview expressedby the Fifth Circuit inDobbsHouses v.N.L.R.B.,325 F.2d531, 535-537 (C.A. 5, 1963),namely, that the use of unreasonable means (inthat case, a mass walkout of waitresses at the restaurant's dinner hour toprotest what was believedto bethe firing of an esteemed supervisor)deprivedthe concertedactivity oflegality.The Boardhas continued to follow therationale of the SupremeCourt in WashingtonAluminum,and of the EightCircuit inSolo Cup,reiteratedby the Eight Circuit (after the Fifth Circuitdecision inDobbsHouses),inPlastilite, supra,and again inFirstNationalBankof Omaha v. N.L.R.B.,413 F.2d 921, 925 (C.A. 8, 1969). 168DECISIONSOF NATIONAL LABOR RELATIONS BOARDwork stoppage or walkout is in protest of the loss or selec-tion of a supervisor, or of a leadman, whose performancehas an impact on the work and employment of the employ-ees, the concerted action is likewise protected activity,Phoe-nixMutual, supra; Guernsey-Muskingum, supra: Plastilite,supra; The Colson Corporation v. N.L.R.B.,347 F.2d 128,139-140 (C.A. 8, 1965), cert. denied 382 U.S. 904;DobbsHouses,135NLRB885, 888-889 (1962), rev'd on othergrounds, 325 F.2d 531, fn.4, supra,the Fifth Circuit holding,nevertheless, in agreement with the Board, that employeeprotest over the loss of a sympathetic supervisorwas a legiti-mate employee concern and a lawful subject of concertedactivity, 325 F.2d at 538-539.In the case at bar, contrary to the assertion of Respon-dent, the employee work stoppage did not relate solely tomaking known employee ideas on supervision affectingthem (although if the work stoppage had had that sole pur-pose, under the facts in this case the purpose was well withinthe protection of Section 7 of the Act, as analyzed in theabove-cited cases).Rather, as suggested by General Counsel, the suddenconcern created by the unannounced leaving of sympathet-ic Foreman Chronister, and the possibility that hostile leadperson Roderick would succeed him, triggered the employ-ee decision to walk out and obtain the attention ofRespondent's officers to the accumulation of neglectedgrievances (as was similarly the case inDobbs Houses, supra,see 135 NLRB at 888). The supervision matter was an addedproblem. The record is clear that the employees shared acommon concern, and had complained unavailingly, re-garding a number of potentially unsafe and unhealthfulworking conditions, such as the paint overspray and fumesin the production area, cluttering of the work aisle withpaint buckets, boxes, and drying racks, oil and grease on thefloors and unprotected pouring of flammable paint thinner;and some of the employees had complaints on inoperativemachinery and discrimination in pay against women. Theplant manager's responses had been inaction or, at best,feeble action. At trial, his position was that the conditionsdid not exist or where they did could not be eliminated, asin the case of the paint fumes.Respondent had no established grievance procedure forthe employees to follow and had apparently put a lid onemployee communications to its management that went be-yond the plant manager.While, as already noted above, the merits of the employeecomplaints, or the reasonableness of the employee action inseeking a management hearing by work stoppage, is notdeterminative of the legality of their concerted action, it isnot amissto observe that the employee action here did notappear to be unreasonable in the circumstances. Plant Man-ager Davis had failed to respond or responded only feeblyto the employee grievances; the loss of sympathetic Fore-man Chronister coupled with the alliance between Davisand the hostile lead person Roderick, who had assumed orbeen given some shop supervisory authority by Davis, heldno promise in the eyes of the employees for a change for thebetter; there was a lid on employee communications tomanagement beyond Davis; and continuing to deal onlywith Davis appeared futile.Shortly after the work stoppage began on the morning ofOctober 22, Respondent's officers Cady and Reddingtonbecame fully aware that the striking employees were seekinga meeting with them. Vice President Reddington learned itdirectly from the strikers; Vice President Cady learned itfrom Plant Manager Davis, who had sent the strikers homeon the threat to their spokesman, Mrs. Feddersen, that theywould be fired if they didn't go home and the promise thathe would try to arrange a meeting, though refusing to allowthem to work while waiting for the meeting. Neither Cadynor Reddington were interested in hearing directly from theemployees. On the contrary they chose to fire them forceasing to work without permission.The firing of the employees for engaging in protectedconcerted activity was a violation of Section 8(a)(1) of theAct. Likewise the earlier threat by the plant manager thatthe employees would be fired for such activity if they didnot leave the vicinity was also a violation of Section8(a)(l).Impression of Surveillance, Threat of Plant ClosingOn the morning of October 22, 1973, in the meeting be-tween employee spokesman Feddersen and Plant ManagerDavis, Davis told her he was aware of the employees' meet-ing on the night of October 19 and aware that the employeeshad discussed forming a union. Such statement to an em-ployee by a supervisor creates the impression for the em-ployee that his union activities are under the employer'ssurveillance and is an encroachment, in violation of Section8(a)(1), on the employee's freedom to engage in union andlike activities for mutual aid and protection without inter-ference or restraint,N.L.R.B. v. Great Dane Trailers, Inc.,396 F.2d 769, 770-771 (C.A. 5, 1968);Marine Welding andRepair Works, et a!. v. N. L. R. B.,439 F.2d 395, 398 (C.A. 8,1971).Continuing in the same conversation, Plant Manager Da-vis told employee Feddersen that if the employees tried toform a union again (they had failed in a previous try earlierin the year), Vice President Cady would close the plant.Such statement by a supervisor to an employee is a threatto the employees of retaliatory action by the employer foremployees engaging in union activity, and is a violation ofSection 8(a)(1) of the Act.N.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 619 (1969);N.L.R.B. v. Great Dane Trailers,Inc. supraat 770-771.Conclusions of Law1.On October 22, 1973, by creating the impression ofsurveillance of an employees' meeting for union and otherconcerted activities for mutual aid, and by threatening em-ployees with closing of the plant if they attempted to forma union,Respondent has committed unfair labor practiceswithin themeaningof Section 8(a)(1) of the Act.2.By threatening to discharge and by discharging sevenemployees on October 22, 1973, because they engaged inprotected concerted activities for presenting, protesting,and seeking redress of grievances, Respondent committedunfair labor practices within the meaning of Section8(a)(1)of the Act.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act. MAGNA VISUAL169The RemedyItwill be recommended that the Respondent(1) cease and desist from its unfair labor practices(2) offer to reinstate employees Patricia Feddersen, IreneVanDeVen, Susan Nessel, Tom Stahl, Juil Bailey, GordonCassady, and Linda Petit, with backpay from the time ofdischarge, October 22, 1973, backpay to be computed on aquarterly basis as set forth in F.W.Woolworth Co.,90NLRB 289 (1950), approved inN.L.R.B. v. Seven-Up Bot-tling Company of Miami,344 U.S. 344 (1953), with interestat 6 percent per annum as provided inIsisPlumbing &Heating Co.,138 NLRB 716 (1962), approved inPhilip Car-ey Manufacturing Company v. N.L.R.B.,331 F.2d 720 (C.A.6, 1964), cert. denied 379 U.S. 888(3) post the notice provided for herein; and because theRespondent violated fundamental employee rights guaran-teed by Section 7 of the Act, and because there appears fromthe manner of the commission of this conduct an attitudeof opposition to the purposes of the Act and a proclivity tocommit other unfair labor practices, it will be further rec-ommended that the Respondent(4) cease and desist from in any manner infringing uponthe rights guaranteed by Section 7 of the Act.N.L.R.B. V.EntwistleMfg. Co.120 F.2d 532, 536 (C.A. 4, 1941);P. R.Mallory and Co., Inc., v. N.L.R.B.,400 F.2d 956, 959-960(C.A. 7, 1968), cert. denied 394 U.S. 918;N.L.R.B. v. TheBamaCo.,353 F.2d 320, 323-324 (C.A. 5, 1965).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:of earnings incurred by each of them as a result of thedischarge on October 22, 1973.(b)Offer to each of the seven said employees immediateand full reinstatement to his or her former job or, if the jobno longer exists, to a substantially equivalent position, with-out prejudice to the seniority or other rights and privilegesof each.(c)Preserve, and upon request, make available, to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto ascertain the backpay due under the terms of this order.(d) Post in its plant at St. Louis, Missouri, copies of theattached notice marked Appendix." 6 Immediately upon re-ceipt of said notice, on forms to be provided by the RegionalDirector of Region 14 (St. Louis, Missouri), the Respondentshall cause the copies to be signed by one of its authorizedrepresentatives and posted, the posted copies to be main-tained for a period of sixty consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."ORDERSRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Creating the impression of surveillance of employees'meetingsconcerned with union or other concerted activitiesfor mutual aid or protection.(b)Threatening employees with closing of the plant ifthey attempt to form or support a union.(c)Discharge of employees or threat of their dischargebecause theyengage inor support concerted activities forpresenting, protesting, or seeking redress of, grievances orfor other mutual aid or protection.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedunder Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Make whole employees Patricia Feddersen, IreneVanDeVen, Susan Nessel, Tom Stahl, Juil Bailey, GordonCassady, and Linda Petit, in the manner set forth in thesection of this decision entitled "The Remedy," for any loss5 In the event no exceptions are filed asprovided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations,and Orderherein shall,as provided in Sec-tion 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrail, that we violated the National Labor Relations Act, wehereby notify you that:WE WILL NOT discharge you or threaten to dischargeyou because you engage in or support concerted em-ployee activities for presenting, protesting, or seekingredress of, grievances or for other mutual aid or protec-tion.WE WILL NOT create the impression that we are spyingupon employees' meetings concerned with union orother concerted acitivites for mutual aid or protection.WE WILL NOT threaten you with closing of the plant ifyou attempt to form or support a union.WE WILL NOT in any other manner interfere with yourrights to belong to or be active for a labor union, or tootherwise participate in concerted employee activitiesprotected under the National Labor Relations Act, orto refrain therefrom.Because the Board found that we unlawfully dis-charged employees Patricia Feddersen, Irene VanDe- 170DECISIONSOF NATIONALLABOR RELATIONS BOARDVen, Susan Nessel,Tom Stahl,JuilBailey,GordonCassady,and Linda Petit on October 22,1973, WE WILLoffer each of them his or her former of like job, and WEWILL give each of them backpay with interest from Oc-tober 22, 1973.MAGNA VISUAL(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,210 North 12th Boulevard, Room448, St. Louis,Missouri 63101, Telephone 314-622-4167.